Case 6:13-ap-01443-SY        Doc 116 Filed 03/19/19 Entered 03/19/19 11:24:38                     Desc
                               Main Document Page 1 of 3


  1
  2 CHAMBERS PREPARED ORDER                                           FILED & ENTERED
  3
  4                                                                          MAR 19 2019

  5                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY Mason      DEPUTY CLERK
  6
  7
  8                             UNITED STATES BANKRUPTCY COURT

  9                              CENTRAL DISTRICT OF CALIFORNIA

 10                                        RIVERSIDE DIVISION

 11 In re:                                               Case No.: 6:13-bk-25280-SY

 12 CHARLES PERRY COPELAND and                           Chapter 7
      ARLENE DIANE COPELAND,
 13
 14                          Debtor(s)

 15
 16                                                      Adv. No.: 6:13-ap-01443-SY
         BRUCE TABER and MAUREEN
 17      TABER,                                          ORDER GRANTING PLAINTIFFS’
                                Plaintiffs,              MOTION FOR ATTORNEYS’ FEES
 18
                        v.
 19                                                      Hearing
         CHARLES PERRY COPELAND and                      Date: March 21, 2019
 20      ARLENE DIANE COPELAND,                          Time: 9:30 a.m.
                                                         Place: Courtroom 302
 21                                       Defendants.
 22
 23          An initial hearing was held on February 20, 2019 at 10:30 a.m. at 3420 Twelfth Street,

 24 Riverside, CA 92501, before the Honorable Scott H. Yun, United States Bankruptcy Judge, on
 25 Plaintiffs’ Motion for Attorneys’ Fees (“Motion”). Appearances were made as reflected on the
 26 record. At the hearing, the court indicated that it was inclined to award attorneys’ fees in the
 27 amount of $6,425.00 and costs in the amount of $1,205.99 under Fed. R. Civ. P. 16(f) and Local
 28 Bankruptcy Rule 7016-1(f)(3) for defendants’ failure to obey the court’s scheduling order and
Case 6:13-ap-01443-SY         Doc 116 Filed 03/19/19 Entered 03/19/19 11:24:38                 Desc
                                Main Document Page 2 of 3


  1 participate in preparing a joint pre-trial stipulation as directed. The court then continued this
  2 matter to the above-captioned date and time as a holding date and set a briefing schedule for
  3 plaintiffs to present evidence of the additional fees and costs they incurred in bringing the Motion,
  4 and for defendants to object to those fees. Plaintiffs filed their supplemental evidence on February
  5 28, 2019, and defendants filed their response on March 8, 2019.
  6          Having considered the supplemental pleadings of the parties, the court has determined that

  7 some of the requested fees and expenses are unrelated to the Motion itself, unreasonable, or
  8 excessive. Specifically, the following entries are disallowed:
  9          2/8/19                  1.00 hour @ $500/hr for excessive time to review the opposition.

 10          2/20/19 – 2/27/19       1.55 hours @ $500/hr for settlement discussions

 11          2/28/19                 1.25 hours @ $500/hr for excessive time in preparing a

 12                                  supplemental declaration.

 13 Having considered the Motion and the initial pleadings, the supplemental pleadings and evidence,
 14 and the complete record in this case, and good cause appearing,
 15          IT IS ORDERED that the Motion is granted and plaintiffs are awarded total fees of

 16 $15,425.00 and costs of $2,118.22 under Fed. R. Civ. P. 16(f) and Local Bankruptcy Rule 7016-
 17 1(f)(3) for defendants’ failure to obey the court’s scheduling order and participate in preparing a
 18 joint pre-trial stipulation as directed.
 19          IT IS FURTHER ORDERED that defendants shall have twenty-eight days from the entry

 20 of this order to pay the awarded fees and costs to plaintiffs. In the event that defendants fail to pay
 21 the awarded fees and costs, the court shall enter a pre-trial order approving the Plaintiffs’
 22 Amended Unilateral Pretrial Report, filed on April 7, 2016 at Docket No. 58, as the superseding
 23 document controlling trial in this adversary proceeding.
 24 ///
 25 ///
 26 ///
 27
 28

                                                       2
Case 6:13-ap-01443-SY        Doc 116 Filed 03/19/19 Entered 03/19/19 11:24:38     Desc
                               Main Document Page 3 of 3


  1          IT IS FURTHER ORDERED that the continued hearing on March 21, 2019 @ 9:30 a.m. is

  2 vacated.
  3                                             ###

  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
      Date: March 19, 2019
 26
 27
 28

                                                 3
